DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
Claims 16-35 have been examined.
Claims 1-15 have been canceled by the Applicant.
Response to Arguments
Applicant's arguments filed on 10/26/2020 have been fully considered but they are not persuasive.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that claims are not directed to abstract idea. However, examiner respectfully disagrees. 
Claims continue to be directed towards securing a content. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements of mathematical operations do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).
U.S.C. 112 (a) rejection
 With respect to claim 19, Applicant states that paragraph 0012 recite the limitation of claim 19. However, examiner respectfully disagrees. 
Specification discloses: In one embodiment of the present invention, a user profile is stored in the central module or on the communications terminal (see publication paragraph 0012) but does not disclose a central communication device storing user profile in the communications terminal.
With respect to claims 20 and 30, Applicant is of the opinion that feature is described in the specification paragraph 0014. However, Examiner respectfully disagrees. Firstly, Examiner notes that the rejection was not with respect to feature not described in the specification, the rejection was that specification is silent with respect to any flow chart or algorithm to describe the activating step/function. Secondly, specification is silent with respect to any flow chart or algorithm to describe how the activation step is performed.
With respect to claims 22 and 32, Applicant is of the opinion that feature is described in the specification paragraph 0016. However, Examiner respectfully disagrees. Firstly, Examiner notes that the rejection was not with respect to feature not described in the specification, the rejection was that specification is silent with respect to any flow chart or algorithm to describe the debiting step or function. Secondly, specification is silent with respect to any flow chart or algorithm to describe how the debiting is performed.
With respect to claims 23 and 33, Applicant is of the opinion that feature is described in the specification paragraph 0017. However, Examiner respectfully disagrees. Firstly, Examiner notes that the rejection was not with respect to feature not flow chart or algorithm to describe the checking step/function. Secondly, specification is silent with respect to any flow chart or algorithm to describe how the checking is performed.
With respect to claims 25 and 35, Applicant is of the opinion that feature is described in the specification paragraph 0013. However, Examiner respectfully disagrees. Firstly, Examiner notes that the rejection was not with respect to feature not described in the specification, the rejection was that specification is silent with respect to any flow chart or algorithm to describe the determining availability step/function. Secondly, specification is silent with respect to any flow chart or algorithm to describe how the determining is performed.
U.S.C. 112 (b) rejection
With respect to claims 19, 21, 23 Applicant is of the opinion that only claim 16 is performed by the central communication device and dependent claims can be performed in another device. Examiner respectfully disagrees. 
Claims are depends from claim 16 which is a method performed by a central communication device. Claims 19, 21 and 23 depends from claim 1 and do not positively recite another device performing the method. Therefore, claims imply that the method is performed by the central communication device only. 
Examiner notes that the positively recitation of another device will cure a deficiency under the 112 (b).  
The amended Claim 31 recites “for use in asynchronously transmitting the encrypted data to the communication terminal” The scope of the claim 31 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). For the purpose of examination claim is interpret as “transmitting the encrypted data to a network device”.
Claim 33 recites “a program code that is configured for execution in the communications terminal and checking validation criteria during the execution of the program code” Claim 26 from which claim 33 depends from recites a system comprising: an encryption circuit; a communication circuit; and a control circuit”. The scope of the claim 31 is unclear because “the program code” is not the part of the system and considered as outside the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). For the purpose of examination claim is interpret as “transmitting the encrypted data to a network device”.
U.S.C. 102(b) rejection
Applicant is of the opinion that amended claim limitation “determining based on an identification parameter associated with particular data, a corresponding encryption parameter and pre-set user related data associated with the particular user” does not discloses by the prior art. However, Examine respectfully disagrees. In view of 112(a) rejection to newly amended claim limitation prior art of Grimes discloses: determining based on an identification parameter associated with particular data, a corresponding encryption parameter and pre-set user related data associated with the particular user (See paragraph 0044, 0045 and 0047-0048). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 16-25 are directed to a method, claims 26-35 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
The claims recite securing a content to ensure that the consumers are not accessing the content without a permission which is an abstract idea. Specifically, the claims recite “determining based on an identification parameter…; encrypting data into encrypted data, using an encryption parameter associated with a particular user; transmitting the encrypted data…; receiving in response to the transmitting of the encrypted data, a user related data…; comparing the user related data received…; when the user related data received from the communication terminal match…transmitting…”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for determining data based on identifier, encrypting a data, transmitting the data, receive credentials transmitting decryption key based on the credential match which is a process that deals See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the claims are directed towards cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, central communication device, communication terminal and circuits merely use a computer as a tool to perform an abstract idea. Specifically, the central communication device, communication terminal and circuits perform the steps of determining data based on identifier, encrypting a data, transmitting the data, receive credentials transmitting decryption key based on the credential match. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of the central communication device, communication terminal and circuits, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of securing a content to ensure that the consumers are not accessing the content without a permission. As discussed above, taking the claim elements separately, central communication device, communication terminal and circuits perform the steps of encrypting a data, transmitting the data, receive credentials transmitting 
Dependent claims further describe the abstract idea of securing a content to ensure that the consumers are not accessing the content without a permission. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16 and 26 recite “determining based on an identification parameter associated with particular data, a corresponding encryption parameter and pre-set user related data associated with the particular user” The specification does not described this limitation.
Specification discloses: The authentication data A and the electronic key S can moreover be stored as assigned to an identification iD of the data, so that the authentication data A and the electronic key S are valid only with reference to data that can be identified by the identification iD of the data. Corresponding tables can of course also be provided for in the central module 10 with reference to the identification iD of the data (See publication paragraph 0024). However, specification is silent with respect to any determining based on based on an identification parameter associated with particular data, a corresponding encryption parameter and pre-set user related data associated with the particular use.
Claims 17 and 27 recites “transmitting the encrypted data to the communications terminal based on the user profile” claims 16 and 26 from which claims 17 and 27 depends from recite “transmitting the encrypted data to a communications terminal 
Specification discloses: In one embodiment of the present invention, a user profile is stored in the central module or on the communications terminal, data being selected and encrypted in accordance with the user profile and transmitted to the communications terminal or to a further communications device (See publication paragraph 0012). However, specification is silent with respect to transmitting the encrypted data twice.
Claim 19 recites “storing at least a portion of the user profile in the communication terminal” This limitation was not described in the specification. Specification is silent with respect to a central communication device storing profile in the communication terminal. 
Specification discloses: In one embodiment of the present invention, a user profile is stored in the central module or on the communications terminal (see publication paragraph 0012) but does not disclose a central communication device storing user profile in the communications terminal.
Claims 20 and 30 recite “activating by central communication device a network interface of the communication terminal” the specification is silent with respect to any flow chart or algorithm to describe the activating step/function.
Specification discloses: In a further embodiment of the present invention, a network interface of the communications terminal is activated by means of an activation module of the central module, and the encrypted data are transmitted to the communications terminal over the activated network interface. Thus, for example, a first 
Claims 22 and 32 recites “debiting a user account with a monetary value upon transfer of the encryption parameter”. Specification does not disclose any flow chart or algorithm to describe the debiting step or function.
Specification discloses: In another embodiment of the present invention, a user account is debited with a monetary value upon the transfer of at least part of the electronic key. Such a process has the particular advantage that chargeable services, such as the provision of audio or video files, can be offered to the user by means of the transmission of encrypted data. (See Publication paragraph 0016) but does not described any flow chart or algorithm to describe how the debiting step or function is performed.
Claims 23 and 33 recite “checking validation criteria during the execution of the program code” specification is silent with respect to any flow chart or algorithm to describe how the checking step or functions is performed.
Specification discloses: In a further embodiment of the present invention, the encrypted data include program code that must be executed in order to decrypt the encrypted data, while validation criteria are checked during the execution of the program code. Thus, the program code can, for example, be of such form that the validity of the key is checked with reference to a time measurement on a central server 
Claims 25 and 35 recite “determining availability of the communications terminal associated with the particular user” specification is silent with respect to any flow chart or algorithm to describe how the determining step/function is performed.
Specification discloses: In accordance with the inventions, the availability of the communications terminal or of a further communications device is checked by means of an availability module of the central module or of the communications terminal and, if the communications terminal or the further communications device is available, the encrypted data are transmitted to the communications terminal or to the further communications device. (See Publication paragraph 0013) but does not disclose any flow chart or algorithm to describe how the determining availability step/function is performed.
Claims 17-25 and 27-35 are also rejected as each depends from claims 16 and 26 respectively. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 16 and 26 recite the limitation "the particular user" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “storing at least a portion of the user profile in the communication terminal” Claim 16 from which claim 19 depends from recites method performed by a central communication device as claim recites “A method comprising: in a central communication device”. The scope of the claim 19 is unclear because “the communication terminal who is storing the user profile” is not the part of the central communication device and considered as outside the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 21 recites “wherein the network device is configured to store the encrypted data and asynchronously transmit the encrypted data to the communication terminal” Claim 16 from which claim 21 depends from recites method performed by a central communication device as claim recites “A method comprising: in a central communication device”. The scope of the claim 21 is unclear because “the network device” is not the part of the central communication device and considered as outside the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). For the purpose of examination claim is interpret as “transmitting the encrypted data to a network device”.
Claim 23 recite “a program code that is configured for execution in the communications terminal and checking validation criteria during the execution of the program” the scope of the claims is unclear because communication terminal is not part  (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). For examination purpose claim is interpret as “wherein the encrypting data comprises a program code”.
Claim 31 recites “for use in asynchronously transmitting the encrypted data to the communication terminal” Claim 26 from which claim 31 depends from recites a system comprising: an encryption circuit; a communication circuit; and a control circuit”. The scope of the claim 31 is unclear because “the network device” is not the part of the system and considered as outside the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). According to specification this step is only performed by the network device (See published paragraph 0015). For the purpose of examination claim is interpret as “transmitting the encrypted data to a network device”.
Claim 33 recites “a program code that is configured for execution in the communications terminal and checking validation criteria during the execution of the program code” Claim 26 from which claim 33 depends from recites a system comprising: an encryption circuit; a communication circuit; and a control circuit”. The scope of the claim 31 is unclear because “the program code” is not the part of the system and considered as outside the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)). For the purpose of examination claim is interpret as “transmitting the encrypted data to a network device”.
Claims 17-25 and 27-35 are also rejected as each depends from claims 16 and 26 respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16-19, 21, 23-24, 26-29, 31 and 33-34 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grimes (US 20020002674).
With respect to claims 16 and 26 Grimes discloses:
in a central communication device: determining based on an identification parameter associated with particular data, a corresponding encryption parameter and pre-set user related data associated with the particular user (See paragraph 0044, 0045 and 0047-0048);
encrypting the data into encrypted data, using the encryption parameter (See paragraph 0045 and 0054);
transmitting the encrypted data to a communications terminal associated with the particular user (See paragraph 0047);
receiving in response to the transmitting of the encrypted data, user related data from the communications terminal (See paragraph 0048);
comparing the user related data received from the communications terminal with pre-set user related data associated with the encryption parameter; (See paragraph 0048 and 0053); and
when the user related data received from the communications terminal matches the pre-set user related data, transmitting the encryption parameter to the communications terminal (See paragraph 0048).
In addition with respect to claim 16 limitation “when the user related data received from the communications terminal matches the pre-set user related data, transmitting the encryption parameter to the communications terminal” this is conditional language because if the related data does not match then this limitation will not occur and it has been held that conditional languages do not narrow the claims because they can be omitted. According to MPEP "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation" (MPEP §2103 I. C).
With respect to claims 17 and 27, Grimes discloses all the limitations as described above. Grimes further discloses: selecting the data based on a user profile associated with the particular user; and transmitting the encrypted data to the communications terminal based on the user profile (See paragraph 0039-0040 and 0050, 0053-0054).

With respect to claims 18 and 28, Grimes discloses all the limitations as described above. Grimes further discloses: storing at least a portion of the user profile in the central communication device (See paragraph 0053).

With respect to claims 19 and 29, Grimes discloses all the limitations as described above. Grimes further discloses: storing at least a portion of the user profile in the communications terminal; receives at least a portion of the user profile from the communications terminal (See paragraph 0043, 0050-0051 and 0053).

With respect to claims 21 and 31, Grimes discloses all the limitations as described above. Grimes further discloses: transmitting the encrypted data to a network device (See paragraph 0060). 

With respect to claims 23 and 33, Grimes discloses all the limitations as described above. Grimes further discloses: wherein the encrypted data comprises a program code (See paragraph 0044).
In addition with respect to “wherein the encrypted data comprises a program code” this is nonfunctional descriptive material as it only describes the data that is contained in the encrypted data, while the data contained in the encrypted data is not used to perform any of the recited method steps/functions. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 24 and 34, Grimes discloses all the limitations as described above. Grimes further discloses: assigning in the central communications device the identification parameter to the encrypted data (See paragraph 0044).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grimes (US 20020002674) in view of Saifullah (US 20060126582).
With respect to claims 20 and 30, Grimes discloses all the limitations as described above. Grimes does not explicitly disclose: activating by central communications device, a network interface of the communications terminal, when the encrypted data are ready for transmission; and transmitting the encrypted data to the communications terminal over the activated network interface. Saifullah discloses: activating by central communications device, a network interface of the communications terminal, when the encrypted data are ready for transmission; and transmitting the encrypted data to the communications terminal over the activated network interface (See paragraph 0041 and 0063). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the Grimes reference with Saifullah reference in order to bring down communication charges.

Claims 22 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grimes (US 20020002674) in view of Yasukawa (US 5999622).

With respect to claims 22 and 32, Grimes discloses all the limitations as described above. Grimes further discloses: debiting user account with a monetary value (See paragraph 0039). Grimes does not explicitly disclose debiting upon transfer of the encryption parameter. Yasukawa discloses: debiting a user account upon transfer of the encryption parameter (See column 4 lines 30-59). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the Grimes reference with Yasukawa reference in order to generate revenue.

 Claims 25 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grimes (US 20020002674) in view of Verkler (US 6157941).

With respect to claims 25 and 35, Grimes discloses all the limitations as described above. Grimes does not explicitly disclose: determining availability of the communications terminal associated with the particular user, for communication with the central communication device; and transmitting the encrypted data to the communications terminal based on determination that the communications terminal is available. Verkler discloses: determining availability of the communications terminal associated with the particular user, for communication with the central communication device; and transmitting the encrypted data to the communications terminal based on .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685